Freer Motor Transfer Co. v. Commissioner.Freer Motor Transfer Co. v. CommissionerDocket No. 16598.United States Tax Court1949 Tax Ct. Memo LEXIS 172; 8 T.C.M. (CCH) 507; T.C.M. (RIA) 49124; May 27, 1949Otto J. Rouse, Esq., and G. A. Norton, C.P.A., 105 W. Madison St., Chicago, Ill., for the petitioner. Harold H. Hart, Esq., for the respondent.  KERN Memorandum Findings of Fact and Opinion KERN, Judge: Respondent determined deficiencies in petitioner's excess profits tax for the years 1942 and 1943 in the respective amounts of $3,582.46 and $2,650.55. He also determined a deficiency in petitioner's income tax for the year 1944 in the sum of $1,867.01, together with a penalty in the sum of $93.35. In the proceeding before us petitioner has put in issue only one adjustment made by respondent, which was respondent's disallowance in part of a deduction claimed under section 23 (p) of the Internal Revenue Code for the*173  year 1944 on account of contributions made by petitioner to a pension trust.  That part of the deduction disallowed represented the face amount of a note executed by petitioner on February 2, 1945, payable to the trustees of the pension trust, and paid on March 15, 1945. The facts have been completely stipulated and we incorporate the stipulation herein by reference. [The Facts]  The facts disclosed by the stipulation are, in all material respects, similar to those present in Logan Engineering Co., 12 T.C. 860">12 T.C. 860. Petitioner was a solvent corporation on an accrual basis of accounting. It executed its promissory note worth its face amount to a pension trust exempt under the provisions of section 165 (a) of the Internal Revenue Code, which note was delivered to the trustees of the pension trust within 60 days after the close of its taxable year, but which was not paid within that period. [Opinion]  Under the authority of Logan Engineering Co., supra, we hold that petitioner is not entitled to a deduction in 1944 on account of the execution and delivery of this note on February 2, 1945. Accordingly, Decision will be entered*174  for the respondent.